Opinion by
Weight, J.,
Concurring in Part and Dissenting in Part :
I am in accord with that portion of the majority opinion which denies appellant credit on his Montgomery County sentence for the period from June 11, 1962, to September 23,1963, while he was in custody in Delaware County.
I would also deny appellant credit, as did the lower court, for the period from July 1, 1961, to June 11, 1962, while he was contesting extradition in the State of New York. In this regard I am not in accord with the construction by the majority , of the provisions of the Uniform Criminal Extradition Act. If a credit of this nature is to be allowed, it should result from express legislative mandate, not judicial fiat.